DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 112(a)
The following is a quotation of the paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  ***.
Claim 1 recites “a tagging of the first source media and the second source media, the tagging indicating a face being present in both the first source media and the second source media.”  Based on a review of the specification, the concept of tagging appears only in paras. [0032, 0077, 0101, 0110].  Some of these paragraphs only describe example implementations in which tagging is not performed.   [0101] mentions that media may have been tagged, but the paragraph does not discuss what the tagging indicates i.e., it does not state that the tagging indicates a face being present in two types of source media.  
Claim 12 corresponds to claim 1 and is rejected for the same reasons.
Claims 2-11 and 13-20 are rejected for failing to cure the deficiencies of their respective parent claims.  
Double Patenting
The non statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10, 12-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 13 of U.S. Patent No. 11,200,916 (the ‘916 patent).   	In the table below, the left side is parts of claims 1 and 10 in the current application while the right side is the claims and text that conflict with the parts of claim 11 and 13.  
17/522,757 (present application)
11,200,916
Claim 1: A method performed by a first computing device comprising:

Claim 13: A method performed by a remote computing device comprising:
obtaining, by the first computing device, a first source media;
receiving, by the remote computing device, a first set of images from a first computing device used by a first user;

receiving, by the first computing device, a second source media from or associated with a second computing device;

receiving, by the remote computing device, a second set of images from a second computing device used by a second user;

determining, by the first computing device, an association between the first source media and the second source media, the determining based, at least in part, on: 
determining, by the remote computing device, an association between the first set of images and the second set of images, the determining based, at least in part, on:

recognition of a face within both the first source media and the second source media;
recognition of respective faces of the first user and the second user within the first set of images and recognition of respective faces of the first user and the second user within the second set of images
a tagging of the first source media and the second source media, the tagging indicating a face being present in both the first source media and the second source media; or

tagging of the first or second set of images, the tagging indicating a face of the second user being present in the first set of images or a face of the first user being present in the second set of images; 

identification of a context of or within both the first source media and the second source media, the context indicating a shared scene, time, or event;
wherein determining the association between the first set of images and the second set of images is further based on a shared calendar event indicating a time during which the first set of images and the second set of images were captured.
creating, by the first computing device in response to determining the association between the first source media and the second source media, a highlight reel, the highlight reel including media from the first source media and media from the second source media; and
creating, by the remote computing device in response to determining the association between the first set of images and the second set of images, a highlight reel, the highlight reel including one or more images from the first set of images and the second set of images; and

transmitting, by the first computing device, the highlight reel.
transmitting, to the first computing device used by the first user, the highlight reel.


Claim 10: The method as recited in claim 1, wherein transmitting the highlight reel transmits the highlight reel to the second computing device
Claim 11: wherein transmitting the highlight reel to the one or more other computing devices includes transmitting the highlight reel to the second computing device used by the second user.

 	Although the claims at issue are not identical, they are not patentably distinct from each other because (1) claim 13 of the ‘916 patent describes features that are in various aspects narrower and more detailed than the features described in claims 1 and 10 of the present application; and (2) claim 1 of the present application recites a Markush group i.e., with optional recognition, tagging and identification operations; thus, only one of these operations is required, and the features of claims 2-7, which depend on the usage of the identification operation in the Markush group, are likewise not required since other operations of the Markush group are taught by claim 13 of the ‘916 patent.  
Claims 12-18 and 20 correspond to claims 1-7 and 10 and are likewise rejected.
Claims 8, 9, 11 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,200,916 (the ‘916 patent) and further in view of Morrison (US 2012/0189284).   	Regarding claim 8, claim 13 of the ‘916 patent teaches the invention as claimed in claim 1.  However, claim 13 of the ‘916 patent does not expressly disclose wherein the first source media and the second source media of the first computing device and the second computing device, respectively, comprise images, videos, and audio.
 	In the same field of endeavor, Morrison teaches wherein the first source media and the second source media of the first computing device and the second computing device, respectively, comprise images, videos, and audio ([0029], the captured media can include video, photographs and audio).
 	It would have been obvious to a person of ordinary skill in the art to have incorporated the above features.  Both claim 13 of the ‘916 patent and Morrison pertain to generating a highlight reel from media.  In Morrison, the media can include video, audio and images.  It would be desirable to incorporate the above features to allow the highlight reel to be selected from a variety of media types e.g., see Morrison [0029].  

 	Regarding claim 9, claim 13 of the ‘916 patent teaches the invention as claimed in claim 1.  However, claim 13 of the ‘916 patent does not expressly disclose displaying the highlight reel on the first computing device. 
 	In the same field of endeavor, Morrison teaches displaying the highlight reel on the first computing device ([0015-0017, 0061], the device can present the highlight reel on the device).
 	It would have been obvious to a person of ordinary skill in the art to have incorporated the above features. Both claim 13 of the ‘916 patent and Morrison pertain to using a device to generate a highlight reel from media obtained from different sources.  In Morrison, the highlight reel generating device can also display the highlight reel.  It would be desirable to incorporate this feature so that a user can review, approve and/or modify the highlighted media e.g., see Morrison [0015-0017, 0061].

 	Regarding claim 11, claim 13 of the ‘916 patent teaches the invention as claimed in claim 1.  Claim 13 of the ‘916 patent also teaches wherein the second computing device is an external storage device (claim 13 recites receiving images from a second computing device, which inherently is external and also has some form of storage).  However, claim 13 of the ‘916 patent does not expressly disclose wherein the first computing device is a mobile computing device.
 	In the same field of endeavor, Morrison teaches wherein the first computing device is a mobile computing device ([0084, 0099-0100, 0013-0016], the device can be, for example, a mobile phone).
 	It would have been obvious to a person of ordinary skill in the art to have incorporated wherein the first computing device is a mobile computing device as suggested in Morrison.  Both claim 13 of the ‘916 patent and Morrison pertain to a device that generates a highlight reel.  In Morrison, the device may be a smartphone or other mobile device.  It would be desirable to incorporate this feature so that a variety of devices can be used to generate the highlight reel e.g., see Morrison [0084, 0099-0100, 0013-0016]. 

 	Claim 19 corresponds to claim 9 and is rejected for the same reasons.  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

 	Claim 1 recites obtaining a first source media; receiving a second source media from or associated with a second computing device; determining an association between the first source media and the second source media, the determining based, at least in part, on: recognition of a face within both the first source media and the second source media; a tagging of the first source media and the second source media, the tagging indicating a face being present in both the first source media and the second source media; or identification of a context of or within both the first source media and the second source media, the context indicating a shared scene, time, or event; creating, in response to determining the association between the first source media and the second source media, a highlight reel, the highlight reel including media from the first source media and media from the second source media.
 	The limitations of obtaining a first source media; receiving a second source media from or associated with a second computing device; determining an association between the first source media and the second source media, the determining based, at least in part, on: recognition of a face within both the first source media and the second source media; a tagging of the first source media and the second source media, the tagging indicating a face being present in both the first source media and the second source media; or identification of a context of or within both the first source media and the second source media, the context indicating a shared scene, time, or event; creating, in response to determining the association between the first source media and the second source media, a highlight reel, the highlight reel including media from the first source media and media from the second source media can be performed in the mind or with the help of pencil or paper.  That is, a person can view media from different sources or captured by different devices, identify faces in the media, and mentally determine a collection of media or highlights that includes the faces.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes" grouping of abstract ideas.
 	Additionally, the above limitations encompass known human activities.  That is, it is known for a person to collect media from various sources and to identify a subset of the media i.e., a highlight reel, that has faces in common.   If a claim limitation, under its broadest reasonable interpretation, covers activities organized by humans but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the method performed by a first computing device; the obtaining by the first computing device; the receiving by the first computing device; the determining by the first computing device; the creating by the first computing device; transmitting, by the first computing device, the highlight reel.  
 	The performing of the method and the obtaining, receiving, determining and creating steps by a first computing device are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer [MPEP 2106.05(h)]. 
 	The transmitting, by the first computing device, the highlight reel also amounts to mere instructions to apply the judicial exception on a computer.  That is, it involves using a generic computer to perform routine activities, such as the transmission of data.  [MPEP 2106.05(f).  Such transmissions can also be understood to be insignificant extra-solution activity [MPEP 2106.05(g)].   
 	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements i.e., the performing of the method and the obtaining, receiving, determining and creating steps by a first computing device; the transmitting of the highlight reel, amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The transmitting step further amounts to no more than insignificant extra-solution activity.   Also, the courts have recognized that merely receiving or transmitting data over a network is well-understood, routine and conventional e.g., see MPEP 2106.05(d) II.   
 	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

 	Claims 2-7 recite various features that describe the identification operation in parent claim 1.  The identification operation in parent claim 1 is part of a Markush group and thus is optional.  Likewise, the features of claim 2-7 are optional and thus are rejected for the same reasons as parent claim 1.  

 	Claim 8 recites wherein the first source media and the second source media of the first computing device and the second computing device, respectively, comprise images, videos, and audio. The limitation also covers subject matter that falls into the “Certain Methods of Organizing Human Activity” or “Mental Processes” groupings of abstract ideas.  That is, it is a known human behavior for a person to review media that includes images, videos and audio.  Such review and consideration can also be performed in the mind.  The claim does not include additional elements that integrate the above abstract idea into a practical application or that amount to significantly more than the judicial exception.  The claim is not patent eligible.   

 	Claim 9 recites displaying the highlight reel on the first computing device.  The displaying is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)].  That is, it involves using a generic computer to perform a routine activity such as the displaying of data. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer [MPEP 2106.05(h)]. Such displaying can also be understood to be insignificant extra-solution activity [MPEP 2106.05(g)].  For the above reasons, claim 9 neither integrates the judicial exception into a practical application, nor does it, in combination with the other features of the claim, amount to significantly more than the judicial exception. 

 	Claim 10 recites transmitting the highlight reel transmits the highlight reel to the second computing device.  The transmitting also amounts to mere instructions to apply the judicial exception on a computer.  That is, it involves using a generic computer to perform routine activities, such as the transmission of data.  [MPEP 2106.05(f).  Such transmissions can also be understood to be insignificant extra-solution activity [MPEP 2106.05(g)].  Also, the courts have recognized that merely receiving or transmitting data over a network is well-understood, routine and conventional e.g., see MPEP 2106.05(d) II.   For the above reasons, claim 10 neither integrates the judicial exception into a practical application, nor does it, in combination with the other features of the claim, amount to significantly more than the judicial exception. 

 	Claim 11 recites wherein the first computing device is a mobile computing device and the second computing device is an external storage device.  Put another way, claim 11 merely describes various types of computing devices that can be used to implement the claimed invention.  Such features are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a particular type of computer [MPEP 2106.05(h)].
 	
 	Claims 12-20 correspond to claims 1-7, 9 and 10 and are likewise rejected. 
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public  before the effective filing date of the claimed invention.
Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrison (US 2012/0189284).  

 	Morrison was submitted in an IDS dated 11/9/2022.

 	Regarding claim 1, Morrison teaches a method performed by a first computing device comprising:
 	obtaining, by the first computing device, a first source media ([0053], a device can obtain media e.g., clips, from a variety of sources e.g., existing clips, newly captured clips, clips obtained from the cloud/external device etc.);
 	receiving, by the first computing device, a second source media from or associated with a second computing device ([0053], the device can obtain media from various external sources e.g., cloud/external device, a connected external device etc.; note that the “first source media” can be any subset of media obtained from any source, including an external source);
 	determining, by the first computing device, an association between the first source media and the second source media (Fig. 3, [0054-0055, 0068-0070, 0074-0075, 0033], media can be clustered, sorted or selected based on various criteria), the determining based, at least in part, on:
 	 	recognition of a face within both the first source media and the second source
media (Fig. 3, [0055-0057, 0075, 0079-0080], media can be selected for a highlight reel based on whether the media has a particular face);
 	 	a tagging of the first source media and the second source media, the tagging indicating a face being present in both the first source media and the second source media ([0079-0080], the device can identify expected or desired faces in media and associated each media with associated data or tag e.g., a face image score); or
 	identification of a context of or within both the first source media and the second source media, the context indicating a shared scene, time, or event ([0054], clips can be clustered based on various criteria, including location, time, date, calendar information);
 	creating, by the first computing device in response to determining the association between the first source media and the second source media, a highlight reel, the highlight reel including media from the first source media and media from the second source media ([0060-0061], the device can generate a highlight reel based on the above selected/clustered media; [0015-0018], for example, a smartphone can generate, display and share a highlight reel); and
 	transmitting, by the first computing device, the highlight reel ([0066], the device can share the highlight reel; [0046, 0047], the best clips can be stored in a cloud computing infrastructure or shared).

 	Regarding claim 2, Morrison teaches the invention as claimed in claim 1.  Morrison also teaches wherein identification of a context of or within both the first source media and the second source media further comprises selecting media associated with a shared calendar event, the association comprising identifying mutual time, location, and event related data between the shared calendar event and the first source media and the second source media ([0054], clips can be clustered based on location, time, date and calendar information; also, note that the claimed identification is not required in parent claim 1, but rather is an option in a Markush group; thus the above features are not required).

 	Regarding claim 3, Morrison teaches the invention as claimed in claim 1.  Morrison also teaches wherein identification of a context of or within both the first source media and the second source media involves selecting media including a scene having a context of a particular season ([0054], clips can be clustered based on location, time, date and calendar information; inherently, any dated event or capture is in a particular season; also, note that the claimed identification in not required in parent claim 1, but rather is an option in a Markush group; thus the above features are not required).

 	Regarding claim 4, Morrison teaches the invention as claimed in claim 1.  Morrison also teaches wherein identification of a context of or within the first source media and the second source media involves analyzing metadata of each of the first and second source media ([0074, 0056, 0057], criteria is used to select media for the highlight reel; the criteria can be derived from metadata; also, note that the claimed identification in not required in parent claim 1, but rather is an option in a Markush group; thus the above features are not required).

 	Regarding claim 5, Morrison teaches the invention as claimed in claim 4.  Morrison also teaches wherein analyzing the metadata of the first source media and the second source media involves identifying a specific day or month of one or more years in which the first and second source media, respectively, was captured ([0054, 0075], clips can be clustered based on location, time, date and calendar information; [0075], for example, media can be selected based on time of capture; also, note that the claimed identification and analyzing is not required in parent claims 1 and 4, but rather is an option in a Markush group; thus the above features are not required).

 	Regarding claim 6, Morrison teaches the invention as claimed in claim 4.  Morrison also teaches wherein analyzing the metadata of the first source media and the second source media involves identifying a particular year in which the first and second source media, respectively, was captured ([0054, 0075], clips can be clustered based on location, time, date and calendar information; [0075], for example, media can be selected based on time of capture; also, note that the claimed identification and analyzing is not required in parent claims 1 and 4, but rather is an option in a Markush group; thus the above features are not required).

 	Regarding claim 7, Morrison teaches the invention as claimed in claim 1.  Morrison also teaches wherein identification of a context of or within the first source media and the second source media is based on the location at which the first and second source media, respectively, was captured ([0074], media can be selected based on location of capture; also, note that the claimed identification is not required in parent claim 1, but rather is an option in a Markush group; thus the above features are not required).

 	Regarding claim 8, Morrison teaches the invention as claimed in claim 1.  Morrison also teaches wherein the first source media and the second source media of the first computing device and the second computing device, respectively, comprise images, videos, and audio ([0029], the captured media can include video, photographs and audio).

 	Regarding claim 9, Morrison teaches the invention as claimed in claim 1.  Morrison also teaches displaying the highlight reel on the first computing device ([0015-0017, 0061], the device can present the highlight reel on the device).

	Regarding claim 11, Morrison teaches the invention as claimed in claim 1.  Morrison also teaches 
 	wherein the first computing device is a mobile computing device ([0084, 0099-0100, 0013-0016], the device can be, for example, a mobile phone), and 
 	the second computing device is an external storage device ([0053], media can be received from another device or a cloud-computing infrastructure resource).  

	Regarding claim 12, the claim corresponds to claim 1 and is rejected for the same reasons.  Morrison also teaches a non-transitory computer-readable storage media having instructions stored thereon ([0027, 0049], the device includes memory and instructions). 

	Regarding claim 13, Morrison teaches the invention as claimed in claim 12.  Claim 13 also corresponds to claim 2 and is rejected for the same reasons.

	Regarding claim 14, Morrison teaches the invention as claimed in claim 12.  Claim 14 also corresponds to claim 3 and is rejected for the same reasons.

	Regarding claim 15, Morrison teaches the invention as claimed in claim 12.  Claim 15 also corresponds to claim 4 and is rejected for the same reasons.

	Regarding claim 16, Morrison teaches the invention as claimed in claim 15.  Claim 16 also corresponds to claim 5 and is rejected for the same reasons.

	Regarding claim 17, Morrison teaches the invention as claimed in claim 15.  Claim 17 also corresponds to claim 6 and is rejected for the same reasons.

	Regarding claim 18, Morrison teaches the invention as claimed in claim 12.  Claim 18 also corresponds to claim 7 and is rejected for the same reasons.

	Regarding claim 19, Morrison teaches the invention as claimed in claim 12.  Claim 19 also corresponds to claim 9 and is rejected for the same reasons.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison, as applied in claims 1 and 12, and further in view of North (US 8,930,475).

 	Regarding claim 10, Morrison teaches the invention as claimed in claim 1.  However, Morrison does not expressly disclose wherein transmitting the highlight reel transmits the highlight reel to the second computing device.
 	In the same field of endeavor, North teaches wherein transmitting the highlight reel transmits the highlight reel to the second computing device (col. 11, lines 2-6, it is known for a client device to upload data to and download data from the same storage server).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein transmitting the highlight reel transmits the highlight reel to the second computing device as suggested in North into Morrison because Morrison and North pertain to analogous fields of technology. Morrison teaches a client device that can obtain media data from the cloud i.e., servers, and can also transfer media data to the cloud for remote storage e.g., see Morrison [0053, 0046, 0085].  North also relates to the transfer and downloading of data at a client device relative to a server.  In North, a client can download data from a server and upload data to the same server.  It would be desirable to incorporate this feature into Morrison to enable various known techniques for storing and accessing data remotely e.g., see North col. 11, lines 2-6.  

 	Regarding claim 20, Morrison teaches the invention as claimed in claim 12.  Claim 20 also corresponds to claim 10 and is rejected for the same reasons.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Ianucci (US 2014/0096018) teaches teaches analyzing photos to identify faces that match a facial recognition pattern, and tagging the photos e.g., see Ianucci Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143